Name: Commission Regulation (EEC) No 2164/90 of 26 July 1990 reintroducing the levying of the customs duties applicable to footwear within CN code 6403, originating in India, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 27. 7. 90 Official Journal of the European Communities No L 197/45 COMMISSION REGULATION (EEC) No 2164/90 of 26 July 1990 reintroducing the levying of the customs duties applicable to footwear within CN code 6403, originating in India, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of footwear falling within CN code 6403, originating in India, the individual ceiling amounts to ECU 4 000 000 ; whereas that ceiling was reached on 10 January 1990 ; by charges of imports into the Commu ­ nity of the products in question originating in India ; whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territo ­ ries concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; Article 1 As from 30 July 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in India : Order No CN code Description 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composi ­ tion leather and uppers of leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 1 .